STORV, Circuit Justice,
thereupon informed the jury that the law was as stated by the counsel for the plaintiffs, and that, the evidence being all on one side, there could ■ be no question as to what their verdict should be.
The jury then returned a verdict for the plaintiffs for the amount claimed without leaving their seats.
The judge remarked that, as the collector did not appear to have acted wantonly in following the instructions of the comptroller to assess these duties, no interest should be. added; but if, after this trial, he should *1055•continue to assess duties upon a similar article, the rate of damages might be different.